Citation Nr: 0639341	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In August 2004, the Board remanded the 
appellant's appeal for further evidentiary development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran contends that marking body and aircraft parts as 
well as guarding a B-52 airplane crash site in October 1981, 
near La Junta, Colorado, caused his PTSD.

As noted as part of the Board's August 2004 remand, review of 
the veteran's service medical records shows that he received 
treatment for non-psychiatric reasons at a military facility 
located in La Junta, Colorado, on numerous occasions from 
1981 to 1984 while a member of Detachment One, First Combat 
Evaluation Group (Strategic Air Command).  The record also 
includes an article from the La Junta Tribune, dated October 
30, 1981, documenting the crash of a B-52 airplane nine miles 
from La Junta, Colorado.  Finally, in support of the claim 
that the appellant has PTSD, both a private therapist (see 
August 2002 letter) and a VA examiner (see report of January 
2003 PTSD examination) have opined that his participation at 
the B-52 accident site aggravated a pre-existing PTSD.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006). 
 


This appeal was remanded in August 2004, in part, to obtain 
independent evidence verifying the claim that the appellant 
was involved in guarding or working at the crash site, to 
include marking the crash debris field.  38 U.S.C.A. § 5103A 
(West 2002).  While the RO did contact the National Personnel 
Records Center, as well as the United States Armed Services 
Center for Research of Unit Records, it is apparent that the 
information provided is not complete.  Simply put, the Board 
does not accept the finding that the loss of a multi million 
dollar United States Air Force strategic bomber in 1981 is 
only discussed in a single one page document.  While the 
Board does not require access to every document associated 
with the accident, further research is appropriate.  
38 U.S.C.A. § 5103A (West 2002).  Additionally, it appears 
that the veteran's unit was improperly identified in various 
documents requesting the pertinent evidence.  Accordingly, 
further development is in order.   

Finally, subsequent to the issuance of a March 2006 
supplemental statement of the case (SSOC), in April 2006, 
additional evidence was forwarded to the Board from the RO.  
This evidence includes medical records, both private and VA, 
obtained from the Social Security Administration (SSA) used 
in association with various disability determinations.  The 
veteran is not shown to have submitted a waiver of initial 
consideration of this evidence by the RO and the RO did not 
issue a SSOC.  In Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) emphasized the Board's status as 
"an appellate tribunal."   The Board is prohibited from 
considering additional evidence without having to remand the 
case to the AOJ for initial consideration, unless having an 
appropriate waiver from the veteran.  In light of the Federal 
Circuit decision discussed above, the most appropriate action 
would be to remand this claim to the RO for initial 
consideration of the additional evidence submitted in April 
2006.  Accordingly, a remand is required for consideration of 
this evidence by the RO and, if the claim remains denied, the 
issuance of an SSOC.


Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The RO must contact the United States 
Armed Services Center for Unit Records 
Research (CURR) in order to attempt to 
verify the veteran's alleged involvement 
in marking body and aircraft parts, as 
well as guarding an October 1981 B-52 
aircraft crash site near LaJunta, 
Colorado.  In this regard CURR is to 
review any and all unit records, line of 
duty investigations, Air Force JAG Manual 
investigation reports, and any and all 
other pertinent documents which pertain 
to accident in an effort to determine 
whether members of Detachment One, First 
Combat Evaluation Group (SAC) were 
assigned any duties whatsoever at the 
October 1981 crash site.   A negative 
response must be provided if CURR cannot 
verify the veteran's claimed stressor.  
If any such records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact must be clearly documented in the 
claims file, and the veteran notified in 
writing.    
 
2.  The RO should again contact the 
United States Air Force Safety Center at 
Kirtland Air Force Base and request that 
they review any and all unit records, 
line of duty investigations, Air Force 
JAG Manual investigation reports, and any 
and all other pertinent documents which 
pertain to accident in an effort to 
determine whether members of Detachment 
One, First Combat Evaluation Group (SAC) 
were assigned any duties whatsoever at 
the October 1981 crash site.   If no 
additional records are available, the Air 
Force Center is requested to identify 
that facility where additional pertinent 
records may be deposited.  A negative 
response must be provided if Safety 
Center cannot verify the veteran's 
claimed stressor.  If any such records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact must be 
clearly documented in the claims file, 
and the veteran notified in writing.  

3.  The RO should contact the veteran and 
encourage him to submit statements in 
support of claim from fellow Air Force 
personnel he served with in October 1981 
and who can provide first hand accounts 
of the appellant's participation in 
activities at the crash site.  The 
veteran should be informed that evidence 
of his actual participation at the crash 
site may prove beneficial to his proving 
the merits of his claim.  

4.  If, and only if, the veteran's 
participation in crash site activities is 
verified, the RO, after associating all 
evidence obtained in connection with the 
above development with the claims folder, 
should schedule the veteran for a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
psychiatrist for review in conjunction 
with the examination.  Thereafter, the 
psychiatrist is to opine as to

a.  Does the veteran currently have 
PTSD?

b.  Is it as least as likely as not 
that any currently diagnosed PTSD 
preexisted military service?

c.  If PTSD preexisted military 
service, is it as least as likely as 
not that it was aggravated beyond 
its natural progression by his 
participation at the B-52 crash site 
in October 1981?

d.  If PTSD did not preexist 
military service, is it as least as 
likely as not that it was caused by 
his participation at the B-52 crash 
site in October 1981?

Note:  In providing the above opinions, 
the examiner should specifically comment 
on any post-October 1981 change in 
behavior that may be demonstrated in any 
of the veteran's service personnel 
records, as well as Ms. [redacted] and the 
January 2003 VA examiner's opinions that 
PTSD pre-existed military service but 
appears to have been aggravated by his 
participation at the B-52 crash site.

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any of the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.  Stegall.

6.  Thereafter, the RO should 
readjudicate the appealed issue, to 
include whether PTSD was aggravated by 
verified inservice events.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a SSOC which includes 
a summary of any additional evidence 
submitted (to include initial 
consideration of the additional evidence 
submitted by the veteran since March 
2006), applicable laws and regulations, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

